            Case 2:20-cr-00217-JCC Document 91 Filed 12/22/20 Page 1 of 5




01

02

03

04

05                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
06                                   AT SEATTLE

07 UNITED STATES OF AMERICA,              )          CASE NO. CR 20-217 RAJ
                                          )
08         Plaintiff,                     )
                                          )
09         v.                             )          DETENTION ORDER
                                          )
10   WAYNE A.J. FRISBY,                   )
                                          )
11         Defendant.                     )
     ____________________________________ )
12

13                                Offenses charged in Indictment:

14 Count 1: Conspiracy to Distribute Controlled Substances, including methamphetamine,

15 heroin and cocaine. Specific quantities alleged as to this defendant: 50 grams or more of

16 methamphetamine; 500 grams or more of a mixture or substance containing a detectable

17 amount of methamphetamine; one kilogram or more of a mixture or substance containing a

18 detectable amount of heroin.

19                                       Detention Hearing:

20         The Court conducted a detention hearing on December 22, 2020, pursuant to 18

21 U.S.C. § 3142(f). Based upon the factual findings and statement of reasons for detention

22 hereafter set forth, the court finds that no condition or combination of conditions which



     DETENTION ORDER
     PAGE -1
            Case 2:20-cr-00217-JCC Document 91 Filed 12/22/20 Page 2 of 5




01 defendant can meet will reasonably assure the safety of other persons and the community, and

02 the.future appearances of defendant as required

03

04         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

05                              PRESUMPTION OF DETENTION

06         (1)    The charges in the Indictment create a rebuttable presumption that defendant

07                should be detained pending resolution of this case. Defendant has alleged

08                some facts, and has presented argument in opposition to the presumption. But

09                the presumption remains as a factor the court should consider.

10         (2)    In addition, as detailed below, the United States has made a strong showing

11                that defendant, if released, would present a significant danger to other persons

12                and the community, and a significant risk that he would fail to make his future

13                appearances as required.

14         (3)    The court therefore concludes that defendant has not adequately rebutted the

15                presumption for detention; and that the showing by the United States

16                overwhelmingly establishes that he should be detained.

17                DANGER TO OTHER PERSONS AND TO THE COMMUNITY

18         (4)    The United States has proffered evidence to indicated defendant has been

19                involved in the re-distribution of substantial quantities of controlled

20                substances. He has five prior felony convictions in state court, including at

21                least two for possession of heroin. This in itself is evidence that he would

22                present a danger if released.



     DETENTION ORDER
     PAGE -2
          Case 2:20-cr-00217-JCC Document 91 Filed 12/22/20 Page 3 of 5




01       (5)    He also has two prior felony convictions for firearms possession. On one

02              occasion officers found a loaded weapon, brass knuckles, two loaded

03              magazines, and several knives under the car seat in which defendant was

04              sitting.

05       (6)    In one intercepted phone conversation, defendant stated that an associate had

06              shot killed someone, in what turned out to be a drug dispute in the Marysville

07              area. In a second conversation on the next day, defendant indicated that “he

08              and his homeboy” had killed someone; and that Frisby intended to help hide

09              the shooter, who was “on the run.”

10                             RISK OF NON-APPEARANCE

11       (7)    If convicted of the charges in this case, he faces a maximum penalty of life

12              imprisonment, and a minimum sentence of ten year. This would provide a

13              substantial incentive not to appear for further proceedings.

14       (8)    Defendant has failed to appear as required on at least six occasions in state

15              court proceedings, resulting in the issuance of bench warrants.

16       (9)    He admits to a long history of abusing marijuana, methamphetamine and

17              heroin, continuing to the date of his arrest on the present charges. He has been

18              unsuccessful in various drug treatment programs.

19       (10)   He has violated state court supervision on multiple occasions.

20       (11)   He is unemployed, in part because he is blind in both eyes, as the result of a

21              gunshot wound.

22       (12)   He has no stable place of residence, and has been living “transiently.” He does



     DETENTION ORDER
     PAGE -3
             Case 2:20-cr-00217-JCC Document 91 Filed 12/22/20 Page 4 of 5




01                 not want to live with his mother, because she was actively abusing drugs at the

02                 time of his arrest. His mother also has her own prior convictions for drug

03                 offenses. Defendant proposes to live with his fiancée and their new baby. But

04                 this might jeopardize her eligibility for section 8 housing.

05

06 It is therefore ORDERED:

07

08     1. Defendant shall be detained pending trial and committed to the custody of the

09          Attorney General for confinement in a correction facility separate, to the extent

10          practicable, from persons awaiting or serving sentences or being held in custody

11          pending appeal;

12     2. Defendant shall be afforded reasonable opportunity for private consultation with

13          counsel;

14     3. On order of the United States or on request of an attorney for the Government, the

15          person in charge of the corrections facility in which defendant is confined shall deliver

16          the defendant to a United States Marshal for the purpose of an appearance in

17          connection with a court proceeding; and

18     4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel

19          for the defendant, to the United States Marshal, and to the United States Pretrial

20          Services Officer.

21                 IT IS FURTHER ORDERED,

22     5.   In light of the increasing numbers of residents and staff at the Federal Detention



     DETENTION ORDER
     PAGE -4
          Case 2:20-cr-00217-JCC Document 91 Filed 12/22/20 Page 5 of 5




01       Center at SeaTac who have tested positive for the COVID-19 virus, defendant shall be

02       continue to reside in the quarantine section of that facility until at least January 21,

03       2021, unless the court orders otherwise.

04       DATED this 22nd day of December, 2020.

05

06                                                    A
                                                     JOHN L. WEINBERG
07                                                   United States Magistrate Judge

08

09

10

11

12

13

14

15

16

17

18

19

20

21

22



     DETENTION ORDER
     PAGE -5
